      NEELEMAN LAW GROUP,
     Mul                            P.C.                The Honorable Timothy W. Dore
 1           th
      1403 8 Street                                     Location: Seattle
 2
      Marysville, WA 98270
      Telephone: (425) 212-4800
 3    Facsimile: (425) 212-4802

 4                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 5
     In re:                            : Case No.: 21-10092
 6
     BRETT S ROBERTS & BRITT G ROBERTS :
 7
                                       : DEBTORS’ AMENDED PLAN OF
                Debtor(s).             : REORGANIZATION
 8                                     :
                                       :
 9
                                              ARTICLE I
10

11
                                           BACKGROUND
            1.01.   Description and History of the Debtor’s Business
12

13          The debtors-in-possession Brett S Roberts and Britt G Roberts (hereinafter “Debtors”)

14   filed a petition under Chapter 13 of the United States Bankruptcy Code on January 18, 2021 (the

15   “Petition Date”), which was converted to a case under Chapter 11on March 26, 2021 (Dkt. No.
16   60). Also, on March 26, 2021 the Debtors filed an amended bankruptcy petition (Dkt. No.63)
17
     electing to proceed under Subchapter V of Chapter 11 (herein the “Conversion Date”).
18
            The Debtors currently reside at 15128 445th Ave., SE, North Bend 98045 with their 2
19
     children ages 12 and 14. Debtor, Britt Roberts is currently employed by Creekside Dental Arts
20
     as a dental hygienist receiving gross compensation of approximately $7,900.00 per month. The
21

22   Debtor, Brett Roberts currently is a joint operator of Built NW, LLC, a Washington Limited

23   Liability Company, headquartered in Kent, Washington owned jointly by Debtors (50%) and

24   Jeremy Minor (50%). Debtor, Brett Roberts receives owner draws from Built NW, LLC of
25
     approximately $7,000.00 monthly.
26

                                                    1



     Case 21-10092-TWD         Doc 117     Filed 07/02/21    Ent. 07/02/21 22:48:19     Pg. 1 of 23
            Beginning in 2008 and continuing through 2020, the Debtors were the sole members of
 1

 2
     Roberts Custom Homes, LLC (herein “RCH”), a Washington Limited Liability Company

 3   headquartered in North Bend Washington. During its period of operation, RCH operated as a

 4   full-service contractor providing residential and commercial construction services to businesses
 5   and homeowners in Western Washington State. RCH ceased doing business at the end of 2020
 6
     due to the cost of pending litigation as well as economy related issues.
 7
            The Debtors currently own 100% membership share of 2nd Street Project, LLC a
 8
     Washington Limited Liability Company (herein “2nd Street”). The company acquired 2 (two)
 9
     unfished attached townhomes from the debtors on or about September 2, 2020, located at 324
10

11   East 2nd Street, North Bend, WA 98045 (Units A & B). Townhouse Unit A was sold on March

12   28, 2021 (See Section 1.05 below).

13          1.02.   Insiders of the debtor
14          Other than the Debtor, there are no insiders.
15
            1.03.   Events Leading to Chapter 11 Filing
16
            Prior to the Petition Date, RCH and the Debtors were defendants and counterclaimants in
17
     2 (two) lawsuits (Grewal and Bankson) filed in the Superior Court of King County. The Grewal
18
     lawsuit (Rahul Grewal & Brandi Grewal v. Roberts Custom Homes, LLC 20-2-05 863-7 SEA)
19

20   named the Debtors personally and RCH as defendants. In connection with the lawsuits, the

21   Debtors have filed counterclaims and asserted affirmative defenses against the moving parties.

22   Defense of RCH and the Debtors is being provided, until concluded, by Kinsale Insurance
23
     Company pursuant to a commercial policy held by RCH.
24
            Also prior to the Petition Date, RCH and the Debtors were defendants in a lawsuit for
25
     damages filed in the Superior Court of King County by Stewart Title Company seeking to hold
26

                                                      2



     Case 21-10092-TWD          Doc 117      Filed 07/02/21    Ent. 07/02/21 22:48:19     Pg. 2 of 23
     RCH and the Debtors liable for damages allegedly incurred relating to an alleged overpayment to
 1

 2
     RCH at a closing, conducted by Stewart Title Company, of a home built and sold by RCH.

 3          The Debtors filed this bankruptcy petition and propose this Plan of Reorganization

 4   provide for a fair and orderly distribution to their liquidated obligations.
 5          1.04.    Management of the Debtor Before and During the Bankruptcy
 6
            The Debtors, Brett and Britt Roberts will jointly manage the affairs of the estate during
 7
     the pendency of the bankruptcy. As referenced above, Debtor, Brett Roberts, is actively engaged
 8
     in business as a joint (50%) member of Built NW, LLC and Britt Roberts works full time as a
 9
     Dental Hygienist. Notwithstanding these activities, the Debtors are committed to devote
10

11   sufficient time and resources to the estate to ensure the successful completion to their Plan of

12   Reorganization as provide herein.

13          1.05    Significant Events During the Bankruptcy Case
14          On April 20, 2021, the Court entered an Order (Dkt. No. 88) granting relief from the
15
     Automatic Stay so that the Grewal litigation referenced in Section 1.03 above could proceed in
16
     the state court. The Debtors sought and received authority from the Bankruptcy Court on May
17
     13, 2021 (Dkt. No. 107) to employ Hans Juhl of Ryan, Swanson, and Cleveland to represent the
18
     estate as special counsel to prosecute the Debtor’s counterclaims and affirmative defenses
19

20   associated with the Grewal lawsuit.

21          Upon completion of the townhouses referenced in Section 1.01 above, one of the

22   townhomes (Unit A) was sold on May 28, 2021 for the gross sales price of $715,000.00 which
23
     netted 2nd Street the sum of $3,115.96, after payment of allocatable expenses. The net proceeds
24
     from the sale of Unit A are currently held in the trust account of Neeleman Law Group, P.C. The
25
     debtors anticipate that the second townhome (Unit B) will be sold on or before June 30, 2021 for
26

                                                       3



     Case 21-10092-TWD           Doc 117     Filed 07/02/21      Ent. 07/02/21 22:48:19     Pg. 3 of 23
     the sum of $750,000.00 with anticipated net proceeds of approximately $180,000.00 remaining
 1

 2
     after payment of the remaining allocatable expenses. The net proceeds from the sale of the 2nd

 3   Street Unit B will also be deposited into the Neeleman Law Group, P.C. trust account.        The

 4   combined net proceeds from the sale of the 2nd Street townhomes will remain in trust pending
 5   distribution pursuant to the terms of the debtors confirmed Plan of reorganization.
 6
            On June 11, 2021, the Debtors participated in a Bankruptcy Rule 2004 examination
 7
     conducted by counsel for creditors in the Rahul & Brandi Grewal and Stewart Title Company.
 8
     The Debtors are currently in the process of supplementing documentation requesting by the
 9
     deposing parties.
10

11          1.06    Projected Recovery of Avoidable Transfers

12          The Debtor does not intend to pursue preference, fraudulent conveyance, or other

13   avoidance actions.
14          1.07    Current and Historical Financial Conditions
15
            The identity and fair market value of the estate’s assets as of the petition date are listed in
16
     Exhibit A.
17
            Prior to the circulation of the Plan, Debtors will file monthly financial reports for April
18
     and May 2021. The information shown on the monthly reports includes the Debtors’ income
19

20   from all sources and details monthly living expenses. Copies of the monthly reports are

21   available online through the court’s electronic filing system and/or may be viewed in the

22   bankruptcy court clerk’s office.
23

24

25

26

                                                       4



     Case 21-10092-TWD          Doc 117      Filed 07/02/21     Ent. 07/02/21 22:48:19        Pg. 4 of 23
 1
                                                   ARTICLE II
 2
                                                   SUMMARY
 3

 4
            This Plan of Reorganization (the “Plan”) under Chapter 11, Subchapter V of the

 5   Bankruptcy Code (the “Code”) proposes to pay creditors of the Debtors in the manner and

 6   constant with the terms contained herein.

 7          This Plan provides for unclassified administrative claims, six classes of secured claims,
 8
     and one class of unsecured claims, and no classes of equity security holders.
 9
            Each creditor and equity security holder should refer to Articles III through V, of this
10
     Plan for information regarding the precise treatment of its claim. Pursuant to 11 USC §1181(b)
11
     of the United States Bankruptcy Code, unless the Court orders otherwise, a Disclosure Statement
12

13
     providing further detail as pertaining to background and treatment of claims treatment is not

14   required and will not be filed and circulated in this case. Accordingly, creditors and equity

15   security holder should rely on the contents of this Plan only in determining whether to accept or
16   reject this Plan’s treatment of your claim.
17
            YOUR RIGHTS MAY BE AFFECTED BY CONFIRMATION OF THIS PLAN.
18
            YOU SHOULD READ THESE PAPERS CAREFULLY AND DISCUSS THEM
19
            WITH YOUR ATTORNEY, IF YOU HAVE ONE. (IF YOU DO NOT HAVE AN
20
            ATTORNEY, YOU MAY WISH TO CONSULT ONE.)
21

22

23

24

25

26

                                                       5



     Case 21-10092-TWD          Doc 117      Filed 07/02/21     Ent. 07/02/21 22:48:19      Pg. 5 of 23
 1
                                               ARTICLE III
 2
                         CLASSIFICATION OF CLAIMS AND INTERESTS
 3
            3.01            Class 1        Secured claim of Banner Bank
 4
            3.02            Class 2        Secured Claim of Alaska USA Federal Credit Union
 5
            3.03            Class 3.       Secured claim of Alaska USA Federal Credit Union
 6

 7          3.04            Class 4        Secured Claim of Brian & Ingela Hense

 8          3.05            Class 5        Secured Claim of Bank of America

 9          3.06            Class 6        Secured Claim of Sno Falls Credit Union
10
            3.07            Class 7.       All general unsecured claims allowed under § 502 of
11
                                           the U.S. Bankruptcy Code.
12

13                                             ARTICLE IV
14                  TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS
15
                                       AND PRIORITY TAX CLAIMS
16
            4.01    Unclassified Claims. Under section §1123(a)(1), administrative expense claims,
17
     and priority tax claims are not in classes.
18
            4.02    Administrative Expense Claims. Pursuant to 11 U.S.C. 1191(e) and 11 U.S.C. §
19

20   507(a)(2) each holder of an administrative expense claim allowed under §503 of the Code will be

21   paid pursuant to the Plan term as provided for in Article V below.

22          4.03    Priority Tax Claims. Each holder of a priority tax claim will be paid the
23
     amount of its allowed claim in full as provide in Article V below.
24

25

26

                                                     6



     Case 21-10092-TWD          Doc 117      Filed 07/02/21   Ent. 07/02/21 22:48:19     Pg. 6 of 23
                                              ARTICLE V
 1

 2
                TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN

 3          5.01    The Debtor will pay a Plan payment to the Disbursing Agent in the amount of

 4   $3765.00 per month beginning on the 5th day of the month following confirmation of the plan
 5   and continuing for 60 months. Claims and interests shall be treated as follows under this Plan:
 6

 7
                   Class                       Impairment                             Treatment
 8

                                                                        The claim of Banner Bank secured by a
 9    Class 1 – Banner Bank            Unimpaired                       Trust Deed on the debtor’s home and real
                                                                        property, is unimpaired and will be paid
10                                                                      directly by the Debtor pursuant to the
                                                                        contract or in advance of the contractual
                                                                        obligation.
11

12                                                                      The claim of Alaska USA Federal Credit
      Class 2 – Alaska USA             Impaired                         Union secured by the 2017 Ford Mustang
      Federal Credit Union                                              in the amount of $13,643.75 will be paid
13                                                                      monthly payments of $270.00 beginning on
                                                                        the 5th day of the month following the date
                                                                        of confirmation until paid in full. Interest
14                                                                      to accrue from the date of confirmation at
                                                                        the rate of 4% per annum.
15
                                                                        The claim of Alaska USA Federal Credit
16    Class 3 – Alaska USA             Impaired                         Union secured by the 2009 Ford F-350 in
      Federal Credit Union                                              the amount of $4,362.24 will be paid
                                                                        monthly payments of $86.00 beginning on
17                                                                      the 5th day of the month following the date
                                                                        of confirmation until paid in full. Interest
18                                                                      to accrue from the date of confirmation at
                                                                        the rate of 4% per annum

19
                                                                        The claim of Brian and Ingela Hence in the
20
      Class 4 – Brian & Ingela         Impaired                         amount of $69,000.00 secured by the real
      Hense                                                             property located at 34 Long Drive Pateros,
                                                                        WA 98846 will be paid in full on or before
21                                                                      6 months from the 5th day of the month
                                                                        following the date of confirmation. Interest
                                                                        to accrue from the date of confirmation at
22                                                                      the rate of 4% per annum. Any funds
                                                                        remaining after paying Class 4 claim in full
                                                                        will be distributed pro rata to Class 7 claims
23                                                                      within 30 days of the sale of the real
                                                                        property referenced above.
24

25

26

                                                     7



     Case 21-10092-TWD         Doc 117     Filed 07/02/21     Ent. 07/02/21 22:48:19                Pg. 7 of 23
 1                                                                The claim of Bank of America secured by
     Class 5 – Bank of America                                    the 2016 Ford Explorer in the amount of
                                   Impaired                       $5,278.09 will be paid monthly payments
 2                                                                of $104.00 beginning on the 5th day of the
                                                                  month following the date of confirmation
                                                                  until paid in full. Interest to accrue from
 3                                                                the date of confirmation at the rate of 4%
                                                                  per annum
 4

 5   Class 6 – Sno Falls Credit                                   The claim of Sno Falls Credit Union
     Union                         Impaired                       secured by the 2019 Chevy Silverado Ford
 6                                                                Explorer in the amount of $66,375.42 will
                                                                  be paid monthly payments of $1,305.00
                                                                  beginning on the 5th day of the month
 7                                                                following the date of confirmation until
                                                                  paid in full. Interest to accrue from the date
                                                                  of confirmation at the rate of 4% per annum
 8

 9

10   Class 7 – General                                            Each holder of an allowed general
     Unsecured Claims              Impaired                       unsecured claim will be paid a pro rata
11                                                                share of $2,000.00 per month beginning on
                                                                  the 5th day of the month following the date
                                                                  of confirmation for a 60 months plus a pro
12                                                                rata share, within 30 days of the 5th day of
                                                                  the month following the date of
                                                                  confirmation, of all available funds
13                                                                remaining from the funds held in trust from
                                                                  the sale of the 2nd Street property after
14                                                                payment in full of the unclassified claims
                                                                  referenced below. Payment to Class 7
                                                                  claims may be augmented by any excess
15                                                                funds available after liquidating the real
                                                                  property referenced in the treatment of
                                                                  Class 4 above to pay the liquidation value
16                                                                as referenced in Exhibit C.

17
     Unclassified Priority Claim                                  The Debtor will pay the allowed priority
18                                                                claim of the Internal Revenue Service in
     of Internal Revenue Service   n/a
                                                                  full within 30 days of the 5th day of the
19                                                                month following the date of confirmation
                                                                  with funds held in trust from the sale of the
                                                                  2nd Street property. Interest will accrue on
20                                                                any unpaid balance at the federal rate
                                                                  pursuant to IRC 6621 which is currently
                                                                  5%.
21

22
     Unclassified Priority Claim                                  The debtor will pay the allowed priority
     of the Washington State       n/a                            claim of the Washington State Department
23                                                                of Revenue, in full within 30 days of the 5th
     Department of Revenue                                        day of the month following the date of
24                                                                confirmation with funds held in trust from
                                                                  the sale of the 2nd Street property. Interest
                                                                  will accrue on the unpaid balance at the
25                                                                statutory rate of 4%.


26

                                                 8



     Case 21-10092-TWD       Doc 117     Filed 07/02/21   Ent. 07/02/21 22:48:19              Pg. 8 of 23
 1

 2

 3    Unclassified Claim of                                                The approved administrative claim of
      Trustee Virginia Burdette         n/a                                Trustee Virginia Burdette will be paid in
                                                                           full within 30 days of the 5th day of the
 4                                                                         month following the date of confirmation
                                                                           with funds held in trust from the sale of the
                                                                           2nd Street property.
 5

 6
      Unclassified Claim of                                                The approved administrative claim of
      Neeleman Law Group, P.C.          n/a                                Neeleman Law Group, P.C. will be paid in
 7                                                                         full within 30 days of the 5th day of the
                                                                           month following the date of confirmation
 8                                                                         with funds held in trust from the sale of the
                                                                           2nd Street property.

 9

10                                                     .

11                                              ARTICLE VI
12
                         ALLOWANCE AND DISALLOWANCE OF CLAIMS
13
            6.01    Disputed Claim. A disputed claim is a claim that has not been allowed or
14
     disallowed by a final non-appealable order, and as to which either: (i) a proof of claim has been
15
     filed or deemed filed, and the Debtors or another party in interest has filed an objection; or (ii) no
16
     proof of claim has been filed, and the Debtor has scheduled such claim as disputed, contingent,
17

18   or unliquidated.

19          6.02    Delay of Distribution on a Disputed Claim. No distribution will be made on

20   account of a disputed claim unless such claim is allowed by a final non-appealable order.
21
            6.03     Settlement of Disputed Claims. The Debtor will have the power and authority
22
     to settle and compromise a disputed claim with court approval and compliance with Rule 9019 of
23
     the Federal Rules of Bankruptcy Procedure.
24

25

26

                                                       9



     Case 21-10092-TWD          Doc 117       Filed 07/02/21    Ent. 07/02/21 22:48:19                 Pg. 9 of 23
                                                ARTICLE VII
 1

 2
          PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 3          7.01    Assumed Executory Contracts and Unexpired Leases.

 4                  (a) The Debtor assumes the following executory contracts and/or unexpired leases
 5   effective upon the Effective Date of this Plan as provided in Article IX: n/a
 6
                    (b) The Debtor will be conclusively deemed to have rejected all executory
 7
     contracts and/or unexpired leases not expressly assumed under section 7.01(a) above, or before
 8
     the date of the order confirming this Plan, upon the Effective Date of this Plan. A proof of claim
 9
     arising from the rejection of an executory contract or unexpired lease under this section must be
10

11   filed no later than thirty (30) days after the date of the order confirming this Plan.

12                                             ARTICLE VIII

13                        MEANS FOR IMPLEMENTATION OF THE PLAN
14          Debtor will make monthly payments pursuant to the terms of this Plan as referenced in
15
     Article V above. The source of the income to make the Plan payments will be from wages
16
     received by Debtor, Britt G Roberts from her employment and Brett S Roberts from business
17
     income. Attached hereto as Exhibit B, are debtor’s projected Income and Expenses from July
18
     1, 2021 through June 30, 2022. It is anticipated that the debtors’ income will remain constant
19

20   throughout the 5-year Plan term. Monthly payments will be paid by debtor to the disbursing

21   agent, as designated in Article XI on the date specified who will then tender the payment

22   pursuant to the Plan terms. Debtor will begin making all designated Plan payments beginning
23
     on the 5th day of the month following the date of confirmation of this Plan and payments will
24
     continue on the 5th day of each month thereafter. Payments will be distributed pursuant to
25
     Article V. It is anticipated that there will be enough monthly income from Debtors’ earnings
26

                                                       10



     Case 21-10092-TWD          Doc 117      Filed 07/02/21     Ent. 07/02/21 22:48:19        Pg. 10 of 23
     and business income to pay reasonable and necessary living expenses and the anticipated Plan
 1

 2
     payments as they become due.

 3                                              ARTICLE IX

 4                                       GENERAL PROVISIONS
 5             9.01   Definitions and Rules of Construction. The definitions and rules of construction
 6
     set forth in §§ 101 and 102 of the Code shall apply when terms defined or construed in the Code
 7
     are used in this Plan.
 8
               9.02   Effective Date of Plan.    The Effective Date of this Plan is the date of
 9
     confirmation.
10

11             9.03   Severability. If any provision in this Plan is determined to be unenforceable, the

12   determination will in no way limit or affect the enforceability and operative effect of any other

13   provision of this Plan.
14             9.04   Binding Effect. The rights and obligations of any entity named or referred to in
15
     this Plan will be binding upon and will inure to the benefit of the successors or assigns of such
16
     entity.
17
               9.05   Captions.      The headings contained in this Plan are for convenience of
18
     reference only and do not affect the meaning or interpretation of this Plan.
19

20             9.06   Controlling Effect.   Unless a rule of law or procedure is supplied by federal law

21   (including the Code or the Federal Rules of Bankruptcy Procedure), the laws of the State of

22   Washington govern this Plan and any agreements, documents, and instruments executed in
23
     connection with this Plan, except as otherwise provided in this Plan.
24

25

26

                                                      11



     Case 21-10092-TWD            Doc 117   Filed 07/02/21      Ent. 07/02/21 22:48:19      Pg. 11 of 23
                                                ARTICLE X
 1

 2
                                               DISCHARGE

 3          10.01 Confirmation of this Plan does not discharge any debt provided for in this Plan

 4   until the court grants a Discharge.
 5          10.02. Consensual Plan This Plan may be confirmed if it meets all provisions of 11
 6
     U.S.C. §1129(a) except for 11 U.S.C. §1129(a)(15) wherein the Plan is accepted by every class
 7
     of claims and interests under the Plan. In that event, the Court will grant a Discharge upon
 8
     confirmation which will discharge the debtor from pre-confirmation debts pursuant to § 1141(d)
 9
     of the Bankruptcy Code.
10

11          10.03. Cramdown Plan This Plan may also be confirmed without the consenting vote

12   of an impaired class so long as it does not discriminate unfairly and is fair and equitable pursuant

13   to 11 U.S.C. §1191(b). Confirmation of a Cramdown Plan does not discharge any debt provided
14   for in this Plan until the court grants a Discharge on completion of all payments under this Plan.
15
            10.04. Debtor will not be discharged from any debt excepted from discharge under § 523
16
     of the Code, except as provided in Rule 4007(c) of the Federal Rules of Bankruptcy Procedure.
17
                                               ARTICLE XI
18
                                           DISBURSING AGENT
19

20          11.01. If this Plan is confirmed as a Cramdown Plan as described in Section 10.03

21   herein, the Trustee will serve as the disbursing agent during the initial 60 months of the Plan. If

22   payments, in the form of certified funds, are received prior to the 20th of each month, the Trustee
23
     will make payments pursuant to the terms set forth in Article V of the Plan and the payments will
24
     be disbursed by the Trustee no later than the end of the month in which the payments are
25

26

                                                     12



     Case 21-10092-TWD         Doc 117      Filed 07/02/21     Ent. 07/02/21 22:48:19       Pg. 12 of 23
     received. Any payment received after the 20th of each month, will be disbursed by the Trustee
 1

 2
     no later than the end of the following month.

 3          11.02    If this Plan is confirmed as a Consensual Plan, the services of the Trustee will be

 4   terminated upon substantial consummation of the Plan and Neeleman Law Group, P.C. will serve
 5   as the disbursing agent during the initial 60 months of the Plan. All payments will be held in a
 6
     segregated trust account. If payments, in the form of certified funds, are received prior to the
 7
     27th of each month, Neeleman Law Group, P.C. will make payments pursuant to the terms set
 8
     forth in Article V of the Plan and the payments will be disbursed by Neeleman Law Group, P.C.
 9
     no later than the end of the month in which the payments are received. Any payment received
10

11   after the 27th of each month, will be disbursed by Neeleman Law Group, P.C. no later than the

12   end of the following month.

13           11.03. If Neeleman Law Group, P.C. acts as the disbursing agent, the firm is authorized
14   to be compensated the sum of $200.00 per month, plus applicable postage, for services rendered
15
     in acting as the disbursing agent for this Plan without further application to the Court.
16
            11.04. If the Trustee acts as the disbursing agent, the Trustee will be compensated at her
17
     regular and customary rate, plus applicable postage, for services rendered in acting as the
18
     disbursing agent upon Bankruptcy Court approval.
19

20          11.05. If the Debtor makes a partial Plan payment, to the extent funds are available,

21   funds will be disbursed first to administrative claims, specifically payments to the Disbursing

22   Agent and Trustee’s fees, then to claims in the following order: secured claims, administrative
23
     attorney’s fees, priority claims, and unsecured claims. If funds are not available to make the
24
     payment in full pursuant to Article V, payments will be made on a prorated basis for each
25

26

                                                      13



     Case 21-10092-TWD         Doc 117      Filed 07/02/21     Ent. 07/02/21 22:48:19       Pg. 13 of 23
     classification of claims. If funds are available, payments will be made in the order stated above
 1

 2
     and will be paid pursuant to Article V.

 3                                              ARTICLE XII

 4                                         OTHER PROVISIONS
 5           12.01. In a Consensual Plan, on the Effective Date of the Plan, all property of the
 6
     Debtor’s estate will vest in the reorganized Debtors pursuant to 11 U.S.C. §1141(b), free and
 7
     clear of all claims and interests, except that the lien of secured creditors shall be retained until all
 8
     required payments to the creditors under the Plan are completed.
 9
             12.02. Creditors may not take any actions (including, without limitation, lawsuits or
10

11   other legal actions, levies, attachments, or garnishments) to enforce or collect either pre-

12   confirmation obligations or obligations due under the Plan, so long as the Debtor is not in

13   material default under the Plan. Provided that the Debtor does not materially default under the
14   Plan, creditors shall be prohibited from taking any enforcement or collection actions or any kind
15
     against the Debtor.
16
             12.03. The Bankruptcy Court retains jurisdiction until all Plan payments have been
17
     made.
18
             12.04. Any notices, requests, and demands required or permitted to be provided under
19

20   the Plan, in order to be effective, shall be in writing (including, without express or implied

21   limitation, by facsimile transmission), and, unless otherwise expressly provided herein, shall be

22   deemed to have been duly given or made when actually delivered or, in the case of notice by
23
     facsimile transmission, when received and telephonically confirmed, addressed as follows:
24
             Neeleman Law Group
25           1403 8th Street
             Marysville, WA 98270
26

                                                       14



     Case 21-10092-TWD          Doc 117      Filed 07/02/21      Ent. 07/02/21 22:48:19        Pg. 14 of 23
            Email: jneeleman@expresslaw.com
 1
            Telephone: (425) 212-4800
 2
            Facsimile: (425) 212-4802

 3          Virginia Burdette
            5506 6th Avenue South, Suite 207
 4          Seattle, WA 98108
            E-mail: vab@andrewsburdette.com
 5          Telephone: (206) 441-0203
            Facsimile: (206) 624-2631
 6

 7
            12.05. The rights and obligations of any entity named or referred to in this Plan will be
 8
     binding upon and will inure to the benefit of the successors or assigns of such entity.
 9
            12.06 Modification of Plan
10

11          The Plan Proponent may modify the Plan at any time before confirmation of the Plan;

12   however, the Court may require re-voting on the Plan. The Plan Proponent may modify the Plan

13   after confirmation in accordance with the provisions stated in 11 U.S.C. §1193(c).
14
                                               ARTICLE XIII
15
                                                 DEFAULT
16
            13.01 If the Reorganized Debtor fails to make any payment to the Disbursing Agent
17
     which renders the Disbursing Agent unable to make payments under the Plan, or to perform any
18
     other obligation required under the Plan for more than fifteen (15) days after the time specified in
19

20   the Plan, the affected creditor may serve upon Debtor and Trustee a written notice of default.

21   The Reorganized Debtor is in material default under the Plan if the debtor fails within thirty (30)

22   days of the service of such notice of default (plus 3 days for mailing) to either: (i) to cure the
23
     default or (ii) to obtain from the court an extension of time to cure the default or a determination
24
     that no default occurred. If the Reorganized Debtor remains in material default after the time
25
     period specified above, creditors may proceed with the remedies as specified below.
26

                                                      15



     Case 21-10092-TWD          Doc 117     Filed 07/02/21      Ent. 07/02/21 22:48:19       Pg. 15 of 23
            13.02 Priority Claims. If the Reorganized Debtor fails to make a payment on account
 1

 2
     of an ALLOWED PRIORITY CLAIM, the holder of such CLAIM shall be entitled to bring an

 3   action against the Reorganized Debtor in a court of competent jurisdiction, provided that at least

 4   30-days’ notice of intent to bring such action is first given to the Reorganized Debtor, the
 5   Trustee, and its undersigned counsel. Alternatively, if, after 30 days written notice, a default
 6
     remains uncured, the holder of the ALLOWED PRIORITY CLAIM shall be entitled to recover
 7
     all amounts due and to become due to it under the PLAN by pursing all remedies, including
 8
     administrative or judicial, as allowed by state law.
 9
            13.03 Secured Claims. If the Reorganized Debtor fails to make a payment to holder of
10

11   an ALLOWED SECURED CLAIMS, the holder of such CLAIM shall be entitled to proceed in

12   accordance with the underlying agreement or agreements between the CLAIMANT and the

13   Reorganized Debtor provided that at least 30-days’ notice of intent to take such action is first
14   given to the Reorganized Debtor, the Trustee, and its undersigned counsel and in the absence of
15
     an order prohibiting the holder of the ALLOWED SECURED CLAIM from proceeding with its
16
     contractual rights.
17
            13.04 Unsecured Claims. If the Reorganized Debtor fails to make a payment on
18
     account of an ALLOWED UNSECURED CLAIM in CLASS 5, the holder of such CLAIM shall
19

20   be entitled to bring an action against the Reorganized Debtor in a court of competent jurisdiction,

21   provided that at least 30-days’ notice of intent to bring such action is first given to the

22   Reorganized Debtor, the Trustee, and its undersigned counsel. If such an action is commenced,
23
     after default and notice, the holder of the ALLOWED CLAIM shall be entitled to recover all
24
     amounts due and to become due to it under the PLAN.
25

26

                                                       16



     Case 21-10092-TWD          Doc 117      Filed 07/02/21     Ent. 07/02/21 22:48:19        Pg. 16 of 23
             If the Plan is confirmed as a Cramdown Plan and Debtor defaults on the Plan payment
 1

 2
     and subsequently fails to cure after the written 30 days’ notice as referenced above, Debtor will

 3   liquidate non-exempt assets to protect the holders of claims or interests.

 4           13.05 Additional Default Remedies. In addition, or in the alternative to the other
 5   remedies for default previously set forth above, a creditor or party in interest, including the
 6
     SBRA Trustee, may bring a motion to convert or dismiss the case under § 1112(b), after the
 7
     PLAN is confirmed, if there is a default in performing the PLAN.
 8
             13.06 The Disbursing Agent will make their receipts/disbursements available to any
 9
     party, as requested. The Disbursing Agent shall give notice of any default to the SBRA Trustee
10

11   and any other party, as requested. If the Debtor is in default of the Plan, and fails to liquidate

12   non-exempt assets within 60 days of the date of default, the SBRA Trustee or any party is

13   authorized to reopen the case and move for liquidation, by SBRA Trustee, of nonexempt assets,
14   pursuant to court order.
15
                                               ARTICLE XIV
16
                     CONFIRMATION REQUIREMENTS AND PROCEDURES
17
             14.01 To be confirmable, a Consensual Plan must meet the requirements listed in 11
18
     U.S.C. § 1129(a) not including the contribution of all disposable income requirement of 11
19

20   U.S.C § 1129(a)15 of the Bankruptcy Code. These include the requirements that; the Plan must

21   be proposed in good faith; at least one impaired class of claims must accept the plan, without

22   counting votes of insiders; the Plan must distribute to each creditor and equity interest holder at
23
     least as much as the creditor or equity interest holder would receive in a Chapter 7 liquidation
24
     case, unless the creditor or equity interest holder votes to accept the Plan; and the Plan must be
25
     feasible.
26

                                                      17



     Case 21-10092-TWD          Doc 117     Filed 07/02/21      Ent. 07/02/21 22:48:19       Pg. 17 of 23
             14.02 To be confirmable, a Cramdown Plan must be fair and equitable and meet the
 1

 2
     requirements listed in 11 U.S.C. §1129(a) but does not require that every class of claims and

 3   interest has accepted the plan (11 U.S.C. §1129(a)(8)) nor that at least one impaired class has

 4   accepted the Plan (11 U.S.C 1129(a)(10)), The cram down Plan also requires that the Debtor
 5   contribute all disposable income to the Plan during the Plan term and that the Plan payment be
 6
     not less than the net disposable income of the Debtor (11 U.S.C §1191(c)).
 7
             14.03. Who May Vote or Object
 8
             Any party in interest may object to the confirmation of the Plan if the party believes that
 9
     the requirements for confirmation are not met.
10

11           Many parties in interest, however, are not entitled to vote to accept or reject the Plan. A

12   creditor or equity interest holder has a right to vote for or against the Plan only if that creditor or

13   equity interest holder has a claim or equity interest that is both (1) allowed or allowed for voting
14   purposes and (2) impaired.
15
             The Plan Proponent believes that class 1 is unimpaired and classes 2 through 7 are
16
     impaired and that holders of claims in each of the impaired classes are therefore entitled to vote
17
     to accept or reject the Plan.
18
                     1.      What Is an Allowed Claim or an Allowed Equity Interest?
19

20           Only a creditor or equity interest holder with an allowed claim or an allowed equity

21   interest has the right to vote on the Plan. Generally, a claim or equity interest is allowed if either

22   (1) the Debtor has scheduled the claim on the Debtors’ schedules, unless the claim has been
23
     scheduled as disputed, contingent, or unliquidated, or (2) the creditor has filed a proof of claim
24
     or equity interest, unless an objection has been filed to such proof of claim or equity interest.
25
     When a claim or equity interest is not allowed, the creditor or equity interest holder holding the
26

                                                       18



     Case 21-10092-TWD          Doc 117      Filed 07/02/21      Ent. 07/02/21 22:48:19        Pg. 18 of 23
     claim or equity interest cannot vote unless the Court, after notice and hearing, either overrules
 1

 2
     the objection or allows the claim or equity interest for voting purposes pursuant to Rule 3018(a)

 3   of the Federal Rules of Bankruptcy Procedure.

 4           The deadline for filing a proof of claim was May 13, 2021.
 5                    2.       What Is an Impaired Claim or Impaired Equity Interest?
 6
             As noted above, the holder of an allowed claim or equity interest has the right to vote
 7
     only if it is in a class that is impaired under the Plan. As provided in § 1124 of the Code, a class
 8
     is considered impaired if the Plan alters the legal, equitable, or contractual rights of the members
 9
     of that class.
10

11                    3.       Who is Not Entitled to Vote

12           The holders of the following six types of claims and equity interests are not entitled to

13   vote:
14               a. holders of claims and equity interests that have been disallowed by an order of the
15
                      Court;
16
                 b. holders of other claims or equity interests that are not “allowed claims” or
17
                      “allowed equity interests” (as discussed above), unless they have been “allowed”
18
                      for voting purposes;
19

20               c. holders of claims or equity interests in unimpaired classes;

21               d. holders of claims entitled to priority pursuant to §§ 507(a)(2), (a)(3), and (a)(8) of

22                    the Code; and
23
                 e. holders of claims or equity interests in classes that do not receive or retain any
24
                      value under the Plan;
25
                 f. holders of administrative expense claims.
26

                                                       19



     Case 21-10092-TWD            Doc 117     Filed 07/02/21    Ent. 07/02/21 22:48:19       Pg. 19 of 23
                   EVEN IF YOU ARE NOT ENTITLED TO VOTE ON THE PLAN,
 1

 2
           YOU HAVE A RIGHT TO OBJECT TO THE CONFIRMATION OF THE PLAN.

 3                  4.      Who Can Vote in More Than One Class

 4          A creditor whose claim has been allowed in part as a secured claim and in part as an
 5   unsecured claim, or who otherwise hold claims in multiple classes, is entitled to accept or reject a
 6
     Plan in each capacity and should cast one ballot for each claim.
 7
            14.04. Votes Necessary to Confirm the Plan
 8
            If impaired classes exist, the Court cannot confirm a Consensual Plan unless (1) at least
 9
     one impaired class of creditors has accepted the Plan without counting the votes of any insiders
10

11   within that class, and (2) all impaired classes have voted to accept the Plan, unless the Plan is

12   eligible to be confirmed by a cram down on non-accepting classes, as discussed later in Section

13   14.04 [2].
14                  1.      Votes Necessary for a Class to Accept the Plan
15
            A class of claims accepts the Plan if both of the following occur: (1) the holders of more
16
     than one-half (1/2) of the allowed claims in the class, who vote, cast their votes to accept the
17
     Plan, and (2) the holders of at least two-thirds (2/3) in dollar amount of the allowed claims in the
18
     class, who vote, cast their votes to accept the Plan.
19

20          A class of equity interests accepts the Plan if the holders of at least two-thirds (2/3) in

21   amount of the allowed equity interests in the class, who vote, cast their votes to accept the Plan.

22                  2.      Treatment of Nonaccepting Classes
23
            Even if one or more impaired classes reject the Plan, the Court may nonetheless confirm
24
     a Cramdown Plan if the Plan meets the requirements referenced in Section 14.02 above. The
25
     Code allows the Plan to bind nonaccepting classes of claims or equity interests if it meets all the
26

                                                      20



     Case 21-10092-TWD          Doc 117     Filed 07/02/21      Ent. 07/02/21 22:48:19       Pg. 20 of 23
     requirements for consensual confirmation except for those requirement referenced in Section
 1

 2
     14.02 above does not discriminate unfairly and is a fair and equitable toward each impaired class

 3   that has not voted to accept the Plan (11 U.S.C. §1191(b)).

 4   YOU SHOULD CONSULT YOUR OWN ATTORNEY IF A CRAMDOWN CONFIRMATION
 5   WILL AFFECT YOUR CLAIM OR EQUITY INTEREST, AS THE VARIATIONS ON THIS
 6
                         GENERAL RULE ARE NUMEROUS AND COMPLEX.
 7

 8
            14.05 Liquidation Analysis
 9
            To confirm the Plan, the Court must find that all creditors and equity interest holders who
10

11   do not accept the Plan will receive at least as much under the Plan as such claim and equity

12   interest holders would receive in a Chapter 7 liquidation. A liquidation analysis is attached as

13   Exhibit C and provides for $280,994.07 for unsecured priority and non-priority creditors. The
14   Debtors received $3,316.02 from the sale of real property (Unit A), of which the same has been
15
     tendered to counsel and is currently held in trust. The Debtors sold a second property (Unit B)
16
     and proceeds in the amount of $178,936.21 are in the process of being tendered to counsel to be
17
     held in trust. The total proceeds from the sale of real property are $182,252.23. Debtors
18
     received a refund check on behalf of the closed business, Roberts Custom Homes, in the amount
19

20   of $8,826.51 which will also be used for distribution to creditors and will be held in trust. The

21   total available funds held in trust is anticipated to be $191,078.74.

22          The Plan is feasible and meets the liquidation analysis providing for $280,994.07 to
23
     priority and non priority unsecured creditors:
24
            1. Estimated distribution of funds held in trust:
25
                    a. Estimated attorney’s fees - $40,000.00
26

                                                      21



     Case 21-10092-TWD         Doc 117      Filed 07/02/21      Ent. 07/02/21 22:48:19     Pg. 21 of 23
                    b. Estimated Trustee fees - $4,000.00
 1

 2
                    c. Estimated priority claims - $50,952.00 (IRS) & $80,000 (Dept of Revenue)

 3                  d. Estimated amount available to non-priority unsecured claims - $16,126.74

 4          2. Amount available to priority and non-priority unsecured claims
 5                  a. Monthly payments to non-priority unsecured claims: $2,000 x 60 =
 6
                         $120,000.00
 7
                    b. Distribution to IRS priority claim from funds held in trust: $50,952.00
 8
                    c. Distribution to Dept of Revenue priority claim from funds held in trust:
 9
                         $80,000.00
10

11                  d. Distribution to non-priority claims from funds held in trust: $16,126.74

12                  e. Anticipated distribution to non-priority claims from sale of real property:

13                       $13,916.07.
14                                  Total: $280,994.07
15
            14.06. Feasibility
16
            The Court must find that confirmation of the Plan is not likely to be followed by the
17
     liquidation, or the need for further financial reorganization, of the Debtor or any successor to the
18
            Debtor, unless such liquidation or reorganization is proposed in the Plan.
19

20                  1.      Ability to Initially Fund Plan

21          The plan proponent believes that the Debtor will have funds on hand to begin making

22   payments on the 5th day of the month following confirmation of the plan as proposed in Article
23
     V.
24
                    2.      Ability to Make Future Plan Payments and Operate Without Further
25
                            Reorganization
26

                                                      22



     Case 21-10092-TWD           Doc 117    Filed 07/02/21     Ent. 07/02/21 22:48:19       Pg. 22 of 23
             The plan proponent must also show that it will have an income stream over the life of the
 1

 2
     Plan to make the required Plan payments. Based on the Debtor’s projections, under the proposed

 3   Plan, the Debtor’s funds are sufficient to make the payments as proposed over the life of the

 4   Plan.
 5    YOU SHOULD CONSULT WITH YOUR ACCOUNTANT OR OTHER FINANCIAL ADVISOR
                      IF YOU HAVE ANY QUESTIONS PERTAINING
 6
              TO ALL REPRESENTATIONS AND PROJECTIONS CONTAINED HEREIN.
 7
             Dated this 24th day of June, 2021
 8
                                                  Respectfully submitted,
 9
                                                  _/s/ Brett Roberts______
10                                                Brett S Roberts
                                                  Debtor-in-possession
11

12                                                _/s/ Britt Roberts______
                                                  Britt G Roberts
13                                                Debtor-in-possession

14
                                                  NEELEMAN LAW GROUP, P.C.
15

16
                                                  /s/ Thomas D. Neeleman_
17                                                Thomas D. Neeleman
                                                  Attorney for Debtor-in-Possession
18

19

20

21

22

23

24

25

26

                                                    23



     Case 21-10092-TWD         Doc 117     Filed 07/02/21     Ent. 07/02/21 22:48:19      Pg. 23 of 23
